529 F.2d 999
UNITED STATES of America, Plaintiff-Appellee,v.James FERGUSON and A-Bonding Company, Defendants,Bankers Fire & Casualty Insurance Company, Defendant-Appellant.
No. 75--3265 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
April 2, 1976.Rehearing Denied May 21, 1976.

Appeal from the United States District Court for the Southern District of Georgia, Alexander A. Lawrence, Chief Judge.
James T. Wilson, Jr., William A. Trotter, III, Augusta, Ga., for defendant-appellant.
R. Jackson B. Smith, Jr., U.S. Atty., Elizabeth C. Chalker, Asst. U.S. Atty., Augusta, Ga., for plaintiff-appellee.
Before BROWN, Chief Judge, GEWIN and MORGAN, Circuit Judges.
PER CURIAM:


1
The judgment below is affirmed on the basis of the opinion of the district court.  United States v. Ferguson, et al., 409 F. Supp. 393 (S.D.Ga.1975).


2
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I